Wyatt, Presiding Justice.
Bennett Abbott and Lewis Massey were tried and convicted of burglary. They filed their motion for new trial on the general grounds and amended by adding several special grounds. The motion for new trial was duly overruled. The bill of exceptions was brought to this court for the reason, as stated in the bill of exceptions, that constitutional questions are involved. This contention is based upon ground one of the amendment to the motion for new trial, in which it is contended that the defendants were deprived of the privilege and benefit of counsel in violation of stated constitutional provisions because the court failed to appoint counsel to represent the defendants. Held:
Under this state of facts, it is clear that this court does not have jurisdiction of the bill of exceptions in the instant case. The Court of Appeals and not the Supreme Court has jurisdiction to decide questions of law involving the application of plain and unambiguous provisions of the Constitution. See Felker v. Still, 176 Ga. 735 (169 S. E. 15); Baker v. State, 198 Ga. 291 (31 S. E. 2d 397); Thompson v. State, 199 Ga. 250 (33 S. E. 2d 903). It follows, this ease must be

Transjerred to the Court of Appeals.


All the Justices concur.